Per Curiam.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), the respondent, John J. Fitzgerald, filed a voluntary surrender of license with this court.
A disciplinary complaint was filed against Fitzgerald with the Counsel for Discipline of the Nebraska State Bar Association. The respondent voluntarily and knowingly admits that he has violated his oath of office as an attorney and that he has violated Canon I, DR 1-102(A)(1), (3), (4), and (6) of the Code of Professional Responsibility. He also voluntarily and knowingly consents to an order of disbarment and waives any right to notice, appearance, or hearing prior to entry of the order.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska.
Judgment of disbarment.
White, J., not participating.